 Exhibit 10.18

 

FLEXSHOPPER INC. 

2015 OMNIBUS EQUITY COMPENSATION PLAN

 

INCENTIVE STOCK OPTION GRANT

 

This STOCK OPTION GRANT (this “Agreement”), dated as of ________ (the “Date of
Grant”), is delivered by FLEXSHOPPER, INC. (the “Company”) to ___________ (the
“Grantee”).

 

RECITALS

 

A.       The Company’s 2015 Omnibus Equity Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. A copy of the Plan is appended hereto. The Board of Directors of the
Company (the “Board”) has decided to make a stock option grant as an inducement
for the Grantee to promote the best interests of the Company and its
stockholders.

 

B.       The Board is authorized to appoint a committee to administer the Plan.
If a committee is appointed, all references in this Agreement to the “Board”
shall be deemed to refer to the committee.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.          Grant of Option. Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Grantee an
incentive stock option (the “Option”) to purchase ______ shares of common stock
of the Company (“Shares”) at an exercise price of $____ per Share. The Option
shall become exercisable according to Section 2 below.

 

2.          Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:

 

Date  Shares for Which the Option is Exercisable                    

 



 

 

 

3.          Term of Option.

 

The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is otherwise terminated
pursuant to the provisions of the Plan.

 

4.          Exercise Procedures.

 

(a)           Subject to the provisions of Sections 2 and 3 above, the Grantee
may exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Board from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price in cash.

 

(b)           The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Board, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate.

 

(c)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. Subject to Board
approval, the Grantee may elect to satisfy any tax withholding obligation of the
Employer with respect to the Option by having Shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.

 

5.          Change of Control. Upon a Change of Control, all unvested shares
granted under this Option shall accelerate and immediately vest and become
exercisable in full on the date of the Change of Control. The provisions of
Section 16(i) and (ii) of the Plan shall not apply to this Option.

 

6.          Restrictions on Exercise.

 

(a)         Except as the Board may otherwise permit pursuant to the Plan or as
described in Section 6(b), only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

 



 2 

 

 

(b)         Grantee may transfer the Option to family members, or one or more
trusts or other entities for the benefit of or owned by family members,
consistent with the applicable securities laws; provided that (i) any such
transfer shall be by gift with no consideration; (ii) no subsequent transfer of
such Option shall be permitted other than by will or the laws of descent and
distribution; (iii) the Option shall not otherwise be transferable except by
will or the laws of descent and distribution; and (iv) the transferred Option
shall continue to be subject to the same terms and conditions as were applicable
to the Option immediately before the transfer.

 

7.          Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and
exercise of the Option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the Board in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (a) rights and obligations with respect to withholding
taxes, (b) the registration, qualification or listing of the Shares, (c) changes
in capitalization of the Company and (d) other requirements of applicable law.
The Board shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

8.          No Employment or Other Rights. The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Employer and shall not interfere in any way with the right of the
Employer to terminate the Grantee’s employment or service at any time. The right
of the Employer to terminate at will the Grantee’s employment or service at any
time for any reason is specifically reserved.

 

9.          No Stockholder Rights. Neither the Grantee, nor any person entitled
to exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

10.        Assignment and Transfers. Except as otherwise provided herein or as
the Board may otherwise permit pursuant to the Plan or this Agreement, the
rights and interests of the Grantee under this Agreement may not be sold,
assigned, encumbered or otherwise transferred except, in the event of the death
of the Grantee, by will or by the laws of descent and distribution. In the event
of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates.

 

11.        Applicable Law. The validity, construction, interpretation and effect
of this instrument shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

 

12.        Notice. Any notice to the Company provided for in this instrument
shall be addressed to the Company at its principal office and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

[Signature Page Follows]

 



 3 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

  FLEXSHOPPER, INC.       By:         Brad Bernstein, President

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.

 



  Grantee:  



 

 

4



 

 